                            UNITED STATES DISTRICT COURT
                            SOU TH ERN D ISTR ICT O F FLO RID A
                            CASE NO.18-60337-CR-M ART1NEZ(s)
UN ITED STA TES OF A M ERICA

        Plaintiff,


A LV A RO V A LD EZ,

        Defcndant.


        ORDER ADOPTING M AGISTR ATE'S REPORT AND RECOM M ENDATION
                         O N C H AN G E O F PLEA

        T H IS CA U SE cam e before the Courtupon the OrderofReference from the D istrict
Courtto conducta ChangeofPleabeforeaM agistrate Judge.
        TH E M ATTER wasreferredto M agistrate JudgeAliciaM .Otazo-lkeyes,on April1,

2019.A ReportandRecommendationwasfiledonAprill6,2019,(ECFNo.661,
recommending thattheDefendant'spleaofguilty beaccepted.TheDefendantand the

GovernmentwereaffordedtheopportunitytofileobjectionstotheReportandRecommendation,
howevernonewerefiled.TheCourthasconducted adenovo review oftheentire file.
A ccordingly,itis

        ORDERED AND ADJUDGED thattheReportandRecommendation (ECFNo.66jof
United StatesM agistrateJudgeAlicia M .Otazo-Reyes,ishereby AFFIRM ED and ADOPTED
in its entirety.
        TheDefendantisadjudgedguiltyto Counts1and3oftheSupersedingInfonnation
which chargestheDefendantin Count1with conspiracy to comm itsex trafticking,in violation
ofTitle 18,United StatesCode,Section 1594(c);and Count3withdistributionofchild
pom ography,inviolationofTitle18,UnitedStatesCode,Sections22524$(2)and(b)(1).
       DONE AND ORDERED inChambersatM iami,Florida,this l dayofMay,2019.



                                               JO S
                                                            *f
                                                        M AR TINEZ
                                               UN IT     STA TES D ISTRICT UD G E

Copied:
M agistrate O tazo-Reyes
A llCounselO fRecord
